DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 14 and 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

When reading the preamble in the context of the entire claim, the recitation in claims 19 and 20 “one-piece” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 13 is objected to because of the following informalities:  
Claim 13, lines 1-3: “wherein the outer wall segments the inner wall segments and the lower wall are” should read -- wherein the outer wall segments, the inner wall segments and the lower wall are --

Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitation “one-piece solenoid stator core” in claims 1-13 and 19-20 render claim indefinite because it is unclear the claimed solenoid stator core comprises a “one-piece” or multiple pieces.  Para. [0021] states “[O]uter slots 78 may be connected to inner slots 80 by corresponding lower slots 57 formed in lower wall 56.” in which a person of ordinary skill in the art would have thought that the core 50 is manufactured by a plurality of separate pieces or wall segments. See in Fig. 3, the outer slot 78 on the outer wall 52 and the inner slot 80 on inner wall 54. The outer wall segment 62 and inner wall segment 70 are separated from the adjacent outer wall segments 62 and inner wall segments 70 respectively by the slots. Claim 9 recites the limitation “the lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot of the plurality of lower slots”. For the above reasons, along with visual representation of the stator core 50 presented Fig. 3, the limitation “one-piece solenoid stator core” in claim 1 deemed to read as a solenoid core having multiple pieces. Furthermore, specification para. [0004] states “the present disclosure provides a one-piece solenoid stator core, comprising: a plurality of outer wall segments;” Therefore, it is unclear the solenoid core is a “one-piece” core or multiple pieces. 

Claims 2-13 depend on claim 1 and claim 20 depends on claim 19. Therefore, claims 1-13 and 19-20 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10254499) in view of Takano (US 20180351435).
Regarding claim 1, Cohen teaches, 
A one-piece solenoid stator core, comprising: 
a plurality of outer wall segments (stator pole, see modified Fig. 185a and 136c Cohen below); 
a plurality of inner wall segments (rotor pole, Fig. 185a below); and 
a lower wall (base, Fig. 185a) extending between the plurality of outer wall segments and the plurality of inner wall segments; 
wherein a plurality of outer slots (Fig. 185a) is defined between the plurality of outer wall segments and a plurality of inner slots (part between rotor pole, see Fig. 185a below) is defined between the plurality of inner wall segments.

[AltContent: textbox (outer wall segments)][AltContent: arrow]
    PNG
    media_image1.png
    289
    443
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (outer slot)][AltContent: arrow][AltContent: textbox (inner slot)][AltContent: arrow][AltContent: textbox (inner wall segments)][AltContent: arrow][AltContent: textbox (outer wall segments)][AltContent: arrow][AltContent: ][AltContent: textbox (lower wall)]
    PNG
    media_image2.png
    376
    493
    media_image2.png
    Greyscale

	Modified Figs. 185a and 136c, Cohen.

Cohen does not teach each of the outer slots being radially aligned with an inner slot relative to a central axis of the stator core. However, Takano teaches a metal 3D printed rotary electric machine including a rotor and a stator, the stator is constructed of a core in which a winding is arranged, and a stator frame attached to the outer lateral surface of the core in which,
each of the outer slots being radially aligned with an inner slot relative to a central axis of the stator core (joint 24, see Fig. 3A below).
[AltContent: textbox (radially aligned slots)][AltContent: arrow]
    PNG
    media_image3.png
    357
    273
    media_image3.png
    Greyscale

Modified Fig. 3A, Takano. 
From the teachings of Cohen col. 126, lines 45-50, a stator provides support for the coils, cores and rotor, and the support material is provided between the stator housing and rotor lower disk, or between the lower disk salient poles, which is fabricated using additive manufacturing or monolithic fabrication, it evident that one of ordinary skill in the art would have thought that using a monolithic fabrication to build an outer wall and inner wall on a lower wall would improve the additive manufacturing of a stator core. Forming an outer wall upwardly from a lower wall in known in additive manufacturing/ 3D printing art. If applicant disagrees, see Fig. 4, Urban (Additive manufacturing of an electric drive, a feasibility study, 2018 International Symposium on Power Electronics, Electrical Drives, Automation and Motion, pages 1327-1331); Figs. 10 and 11, Taylor (Fully 3D-Printed, Monolithic, mini magnetic actuators, Journal of Microelectromechanical Systems, Vol. 28, No. 3, June 2019, pages 481-493). Therefore, in view of the teachings of Takano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to include a plurality of inner and outer wall joints that are radially aligned with a central axis of the stator core as taught in [0042], which enables the outer slots  and the inner slots of the core to fill with a suitable insulating material, and to fuse and solidify it while manufacturing a solenoid stator core.

Regarding claims 14 and 19, in addition to all limitations of claim 1, Cohen teaches, 
additive manufacturing process (apparatus for multi-material additive manufacturing process, see Abstract).

Regarding claims 4 and 10, Cohen further teaches, 
[Claim 4] the plurality of inner wall segments form an inner opening to receive an inlet valve assembly (see shaft opening, Fig. 185a).

[Claim 10] wherein the plurality of outer wall segments, the plurality of inner wall segments, and the lower wall are formed using an additive manufacturing process such that the outer wall segments and the inner wall segments are formed onto the lower wall (see modified Fig. 136c above).

Claim(s) 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano, as applied to claims 1 and 14 above, and further in view of Veronesi (US 20140035423).
Regarding claims 11 and 17, Cohen does not teach the outer slots and the inner slots are filled with an electrically insulating material. However, Veronesi teaches an apparatus and a method of making electrical machines, utilizing a combination of additive manufacturing in which,
wherein the outer slots and the inner slots are filled with an electrically insulating material (LAM device 326 may be used to deposit a sinterable insulating material, Fig. 3, para. [0032]).
Therefore, in view of the teachings of Veronesi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to fill the outer and inner slots filled with an insulating material so that it enables to additive manufacturing of different materials. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano and Veronesi, as applied to claims 11 above, and further in view of Jones (US 20100253160).
Regarding claim 12, modified Cohen does not teach the outer slots and the inner slots are filled using an over-molding process. However, Jones teaches a brushless, liquid or air cooled, direct current motor in which, 
wherein the outer slots and the inner slots are filled using an over-molding process (over-molding the winding inserts 33 through the stator slots, para. [0020], Fig. 2). Therefore, in view of the teachings of Jones, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to fill the outer slots and the inner slots by an over-molding process so that it would enable reducing air space, increase thermo conductivity and increase hermetic properties while manufacturing of a solenoid stator core. 

Claim(s) 2-3, 5-6, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano as applied to claims 1 and 14 above, and further in view of Taylor (Fully 3D-Printed, Monolithic, Mini Magnetic Actuators, Journal of Microelectromechanical Systems, Vol. 28, No. 3, June 2019, pages 481-493).
Regarding claim 2, Cohen does not teach the outer wall and the inner wall form a gap configured to receive an annular core assembly. However, Taylor teaches a 3D printed magnetic actuator in which,
wherein the plurality of outer wall segments form a circumferential outer wall and the plurality of inner wall segments form a circumferential inner wall, and the outer wall and the inner wall form a gap (see Fig. 10 below) configured to receive an annular core assembly.
[AltContent: textbox (gap)][AltContent: textbox (gap)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    607
    538
    media_image4.png
    Greyscale

Modified Fig. 10, Taylor.
Therefore, in view of the teachings of Taylor, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to include a gap between outer wall and the inner wall so that the gap enables to receive an annular core assembly. 

Regarding claims 3 and 5-6, Takano further teaches.
[Claim 3] wherein the outer wall includes an outer wall upper surface and the inner wall includes an inner wall upper surface, each of the outer slots extending from the outer wall upper surface to the lower wall and each of the inner slots extending from the inner wall upper surface to the lower wall (joints 24 are formed in the axis direction of the stator 20B within the range from one end portion to the opposite end portion of the core 21 in the axis direction of the stator 20B, para. [0055], Fig. 4B).

[Claim 5] wherein each of the outer slots of the plurality of outer slots is formed between adjacent pairs of outer wall segments and each of the inner slots of the plurality of inner slots is formed between adjacent pairs of inner wall segments (joints 24 are formed at regular intervals in the circumferential direction of the stator 20A, each joint 24 extends in the axis direction of the stator 20A, para. [0051]).

[Claim 6] wherein the outer slots extend along axes parallel with the central axis and the inner slots extend along axes parallel with the central axis (each joint 24 extends in the axis direction of the stator 20A, para. [0051]).
Therefore, in view of the teachings of Takano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to include joints extending from the inner wall upper surface to the lower wall so that it enables to fill a desirable insulating material. 

Regarding claims 15-16, 18 and 20, Taylor further teaches.

    PNG
    media_image5.png
    390
    996
    media_image5.png
    Greyscale

[Claim 15] wherein forming a lower wall includes forming a lower insulating layer, then forming the lower wall on the lower insulating layer, and then forming an upper insulating layer on top of the lower wall (see Figs. 11a to 11c above).

[Claim 16] wherein forming a plurality of outer wall segments includes forming an outer insulating layer on outer surfaces of the outer wall segments and forming an outer insulating layer on outer surfaces of the inner wall segments (Nylon frame Fig. 11).

[Claim 18] wherein forming a lower wall includes forming a plurality of lower walls on a common substrate (Nylon frame, see Fig. 11).

[Claim 20] wherein forming a lower wall includes forming a plurality of lower walls on a common substrate (Nylon frame, Fig. 11).
Therefore, in view of the teachings of Taylor, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to form lower and upper insulating layers on top of a lower wall and form the lower wall on a common substrate so that it enables additively forming all desired walls in a similar manner while manufacturing a solenoid stator core. 

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Takano, and Veronesi, as applied to claims 11 above, and further in view of Taylor.
Regarding claim 13, modified Cohen does not teach outer wall segments the inner wall segments and the lower wall are coated with an electrically isolating material. Taylor further teaches,
wherein the outer wall segments the inner wall segments and the lower wall are coated with an electrically isolating material (see nylon, Fig. 11). Therefore, in view of the teachings of Taylor, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator of Cohen to form outer wall segments the inner wall segments and the lower wall are coated with an electrically isolating material such as nylon so that it enables additively forming all desired walls in a similar manner while manufacturing a solenoid stator core. 

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Claims 7-9 would be allowable for disclosing a solenoid stator core wherein the outer slots extending from the outer wall upper surface to the lower wall at an angle relative to the central axis and the inner slots extending from the inner wall upper surface to the lower wall at an angle relative to the central axis; wherein each of the outer slots extends along a non-linear path and each of the inner slots extends along a non-linear path; wherein the lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot of the plurality of lower slots.  

Prior art of record Cohen does not teach the outer slots extending from the outer wall upper surface to the lower wall at an angle relative to the central axis and the inner slots extending from the inner wall upper surface to the lower wall at an angle relative to the central axis or the outer slots and inner slots extend along a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 

Though prior art of record Takano teaches a plurality of aligned slots, Takano does not teach a slot having a non-linear path or lower wall includes a plurality of lower slots, each of the outer slots being connected to an inner slot by a lower slot. 

Prior art of record Veronesi or Taylor does not teach aligned slots or angled slots. Prior art of record Jones does not teach outer slots being radially aligned with the inner slots relative to a central axis. 
Therefore claims 7-9 would be allowable.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Potter (US 5782411) teaches an electromechanically actuated fuel injector and a solenoid stator assembly. 

Prior art of record Zhang (Metal 3D Printing of Synchronous Reluctance Motor, 2016 IEEE International Conference on Industrial Technology, page 1125-1128) teaches metal 3D printing of synchronous reluctance motor. 
 
Prior art of record Urban (Additive manufacturing of an electric drive, a feasibility study, 2018 International Symposium on Power Electronics, Electrical Drives, Automation and Motion, pages 1327-1331) teaches an additive manufacturing of an electric motor in which the layers are built up and joined together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729